UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR15(d)OFTHE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September30, 2015 Or ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR15(d)OFTHE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-36516 IMPRIVATA, INC. (Exact name of registrant as specified in its charter) Delaware 04-3560178 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 10 Maguire Road Lexington, Massachusetts 02421 (Address of principal executive offices, including zip code) (781)674-2700 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesxNo¨. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer x (Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act)Yes¨No x As of November 3, 2015, there were 25,006,037 shares of the registrant’s common stock outstanding. Table of Contents PART I Item1. Financial Statements (Unaudited) 4 Condensed Consolidated Balance Sheets as of September 30, 2015 and December 31, 2014 4 Condensed Consolidated Statements of Operations for the three and nine months ended September 30, 2015 and 2014 5 Condensed Consolidated Statements of Comprehensive Loss for the three and nine months ended September 30, 2015 and 2014 6 Condensed Consolidated Statement of Stockholders’ Equity as of September 30, 2015 7 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2015 and 2014 8 Notes to Condensed Consolidated Financial Statements (Unaudited) 9 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Overview 23 Critical Accounting Estimates 25 Results of Operations 27 Liquidity and Capital Resources 33 Item3. Quantitative and Qualitative Disclosures About Market Risk 35 Item4. Controls and Procedures 36 PARTII Item1. Legal Proceedings 37 Item1A. Risk Factors 37 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 54 Item3. Defaults Upon Senior Securities 54 Item4. Mine Safety Disclosures 54 Item5. Other Information 54 Item6. Exhibits 54 2 Special note regarding forward-looking statements and industry data
